DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is in response to the paper filed January 27, 2022.  Claim 1 has been amended.  Claims 21-30 are newly added.  Claims 1-10 and 21-30 are currently pending and under examination.
	
	This application is a continuation of PCT Application No. PCT/US2016/066315, filed December 13, 2016.


New and Modified Rejections Necessitated by Amendment:


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 and 21-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the bacteria" in line 6.  This claim is indefinite, because it is unclear what bacteria is being referred to by this phrase.  The preamble recites β-lactam antibiotic hydrolyzing bacteria, and a now-removed limitation indicates there is bacteria in the sample.  For the purposes of examination, “the bacteria” is interpreted to include bacteria present in the sample.  
Claim 23 recites that the reference electrode is a “silver/silver chloride (Ag/AgCl) electrode.”  This claim is indefinite, because it is unclear what a “silver/silver chloride” electrode is intended to comprise.  As written, the electrode could be silver or silver chloride, or instead a combination of silver and silver chloride.  As such, it is unclear what material the reference electrode is intended to include.
Claim 24 recites the limitations "the change" in line 1, and “the electrical characteristic” in line 1.  There is insufficient antecedent basis for these limitations in the claim.  No change or electrical characteristic is previously recited.
Additionally with regard to claim 24, this claim recites “the sensor” twice on line 2.  As both an active sensor and a reference sensor are recited in claim 21, it is unclear which sensor is intended to be referred to by “the sensor.”
It is noted that there are two claims identified as “claim 26.”  Given the duplicate recitation, the second claim 26 is indefinite, as it is unclear what number this claim intended to be.
Claim 27 depends from claim 26, however as noted, there are two claims identified as being “claim 26.”  As such, the dependency of claim 27 is unclear.
 Claim 29 recites the limitation "the bacteria in the sample" in line 1-2.  There is insufficient antecedent basis for this limitation in the claim.  No bacteria in the sample is previously recited in claim 1 as amended.  
	Claims 2-10, 21, 22, 25, 28, and 30 are included in this rejection as these claims depend from above rejected claims, and fail to remedy the noted deficiencies.  


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-10 and 21-30 are rejected under 35 U.S.C. 103 as being unpatentable over Dortet et al. (IDS; US 2014/0134656, Published 2014), in view of Herget et al. (IDS; US 2016/0187332, Published June 30, 2016).
Regarding claims 1 and 4, Dortet et al. teach a method of detecting the presence of carbapenemase-producing, which is β-lactam antibiotic hydrolyzing, bacteria in a sample (Abs.; Para. 1), the method including: isolating the bacteria (Para. 17); introducing a buffer solution to the isolated bacteria (Para. 98), wherein the buffer solution comprises a β-lactamase substrate, including carbapenems and cephamycins, a carbapenemase activator, pH color indicator, and a lysing agent to lyse cells of the bacteria to release β-lactam antibiotic hydrolyzing enzymes, wherein the buffer solution and the β-lactam antibiotic hydrolyzing enzymes form a reaction mixture (Para. 21, 23, 88, 54).  Each element used to perform the method may be enclosed within a container (Para. 90).  
However, Dortet et al. do not specifically teach that isolating the bacteria comprises introducing the sample to a container housing a filter comprising a filter surface, wherein the filter surface is a mesh or matrix structure; exposing a sensor having an electrical characteristic to the reaction mixture, where the sensor is integrated with the container and the filter is configured to separate the bacteria from at least part of the sensor; and monitoring a change in the electrical characteristic of the sensor to detect the presence of the β-lactam antibiotic hydrolyzing bacteria in the sample originally introduced.
Herget et al. teach introducing a sample to a filter, including a permeable membrane, which is a matrix structure, comprising a filter surface, wherein the filter surface is configured to capture bacteria in the sample (Para 52, 63); exposing a sensor having an electrical characteristic to the reaction mixture (Para. 51), where the sensor and filter are present together in a container and the filter is configured to separate the bacteria from at least part of the sensor (Para. 52, 63); and monitoring a change in the electrical characteristic of the sensor to detect the presence of the bacteria in the sample originally introduced (Para. 16, 87, 90).  
One would have been motivated to combine the teachings of Dortet et al. and Herget et al., because both teach analysis of biological samples comprising bacteria.  The steps of introducing the sample to a container housing a filter comprising a filter surface, wherein the filter surface is a mesh or matrix structure; exposing a sensor having an electrical characteristic to the reaction mixture, where the sensor is integrated with the container and the filter is configured to separate the bacteria from at least part of the sensor; and monitoring a change in the electrical characteristic of the sensor to detect the presence of the bacteria in the sample originally introduced, are known in the art as taught by Herget et al.  Utilization of the filter and sensor as taught by Herget et al. in the method of Dortet et al. would have been expected to predictably and successfully detect the presence of β-lactam antibiotic hydrolyzing bacteria while enhancing the efficiency and accuracy of the detection method. 
Regarding claims 2 and 3, Herget further teach that the change in the electrical characteristic of the sensor is a result of a change in a solution characteristic of the reaction mixture, including a change in pH (Para. 74).  The rationale for the combination of Dortet et al. and Herget et al. has been set forth above.
Regarding claim 5, Dortet et al. teach that the β-lactam antibiotic hydrolyzing enzymes include extended spectrum β-lactamases and carbapenemases (Para. 67, 96).
	Regarding claim 6, Herget et al. teach that the sensor includes an ion-sensitive field-effect transistor (Para. 88).  The rationale for the combination of Dortet et al. and Herget et al. has been set forth above.
	Regarding claim 7, Dortet et al. teach that the β-lactamase activator includes at least one of a divalent cation, a divalent cation salt, or a combination thereof (Para. 50).
	Regarding claim 8, Dortet et al. teach further introducing a β-lactamase inhibitor to the reaction mixture (Para. 60).
	Regarding claim 9, Dortet et al. teach maintaining a reaction temperature of between 20 and 37°C, or 35 to 37°C, which are fully encompassed within 20 to 40°C, which includes upon introduction of the buffer solution (Para. 27, 49). 
	Regarding claim 10, Dortet et al. teach wherein monitoring the change in the electrical characteristic of the sensor, including a color change, involves monitoring the change in the electrical characteristic for between 5 minutes and 120 minutes, between 10 and 60
minutes, or between 20 and 40 minutes, which are fully encompassed within between 1 minute and 120 minutes (Para. 48).
Regarding claims 21 and 22, Herget et al. teach that the sensor includes multiple sensors, including an active sensor and control (reference) sensor, where the sensors are in contact with the sample in the container (Para. 65-66, 80, 87, 92; Fig. 1).  The rationale for the combination of Dortet et al. and Herget et al. has been set forth above.
Regarding claim 23, Herget et al. teach that the sensor may include an electrode (Para. 88), where the sensor includes an active and/or control (reference) electrode.  While it is not specifically taught that the reference electrode is silver/silver chloride, it would have been routine for an ordinary artisan to determine the appropriate material for an electrode, including where the electrode is silver, silver chloride, or a combination of silver and silver chloride, as necessary for performing the combined method of Dortet et al. and Herget et al.  The use of an electrode of silver, silver chloride, or a combination of silver and silver chloride amounts to the simple substitution of a known electrode material, and would have been expected to predictably and successfully provide a reference electrode for the reference sensor.  The rationale for the combination of Dortet et al. and Herget et al. has been set forth above.
Regarding claims 24 and 25, Herget et al. teach that a change in an electric characteristic of the sensor, including a change in voltage potential with respect to the reference electrode, is determined using a parameter analyzer coupled to the sensor(s) (Para. 41, 66, 89-90).  The rationale for the combination of Dortet et al. and Herget et al. has been set forth above.
Regarding claim 26 (first recited claim 26), Herget et al. teach that the active sensor may comprise a metal layer (Para. 17, 84).  The rationale for the combination of Dortet et al. and Herget et al. has been set forth above.
Regarding claims 26 (second recited claim 26) and 27, Herget et al. teach that the filter includes a permeable membrane (Para. 52), wherein a permeable membrane comprises filter pores extending through the filter.  While it is not specifically taught that the filter is made of a polymeric material, it would have been routine for an ordinary artisan to determine the appropriate material for the filter, including a polymer, as necessary for performing the combined method of Dortet et al. and Herget et al.  The use of a polymeric material for the permeable membrane amounts to the simple substitution of a known filter material, and would have been expected to predictably and successfully provide a permeable membrane for filtration.  The rationale for the combination of Dortet et al. and Herget et al. has been set forth above.
Regarding claim 28, Herget et al. teach that the filter may be disposed on the active sensor, and the active sensor may have a functionalization layer (Para. 20, 52).  As the filter and functionalization layer are separate components, the filter is deemed to be separate from a functionalization layer of the sensor.  The rationale for the combination of Dortet et al. and Herget et al. has been set forth above.
Regarding claim 29, Dortet et al. teach incubating bacteria in the sample within the container at room temperature (Para. 54), wherein room temperature is 20°C, and is fully encompassed between 20°C and 60°C.
Regarding claim 30, taken together, Dortet et al. and Herget et al. teach the method as claimed, utilizing the components as claimed.  As such, the combined method of Dortet et al. and Herget et al. would necessarily provide for the result that the change in the solution characteristic is a result of ions or organic molecules produced by, consumed by, or otherwise attributed to the reaction between the β-lactam antibiotic hydrolyzing enzymes and the β-lactamase substrate.


Response to Arguments

	Applicant urges that neither Dortet nor Herget teaches or suggest claim 1 as now amended.  
Applicant’s arguments have been fully considered, but have not been found persuasive.
The newly added limitations presented in claim 1 are addressed in the rejection as modified above. 

Conclusion

No claims are allowable.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER M.H. TICHY whose telephone number is (571)272-3274. The examiner can normally be reached Monday-Thursday, 9:00am-7:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila G. Landau can be reached on (571)272-0614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JENNIFER M.H. TICHY/Primary Examiner, Art Unit 1653